TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00289-CV



                              T. D. J. and E. L. M., II, Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-12-0035-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants T.D.J. (hereinafter “Mother”) and E.L.M., II (hereinafter “Father”) filed

this accelerated appeal from the district court’s final order terminating Mother’s parental rights to

her minor children N.A.J., E.L.M., III, and C.D.M. and terminating Father’s parental rights to his

minor children E.L.M., III and C.D.M. Mother’s court-appointed counsel filed a brief concluding

that Mother’s appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967)

(court-appointed counsel who finds appeal to be wholly frivolous should so advise court and request

permission to withdraw, which request should be accompanied by brief referring to anything in

record that might arguably support appeal); Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

appeals from termination of parental rights). Father’s court-appointed counsel also filed a brief

concluding that Father’s appeal is frivolous and without merit. See id. Counsel for Mother has
certified to this Court that she provided Mother a copy of the Anders brief addressing each respective

ground for her appeal and notifying her of her right to examine the appellate record and file a pro se

brief. Mother has not filed a pro se brief. Counsel for Father has also certified to this Court that he

provided Father a copy of the Anders brief addressing each respective ground for his appeal and

notifying him of his right to examine the appellate record and file a pro se brief. Father has not filed

a pro se brief.

                  We have reviewed the record and counsels’ briefs and have found nothing that would

arguably support an appeal by either Mother or Father. We agree that Mother’s and Father’s appeal

is frivolous and without merit. Finding nothing in the record that might arguably support an appeal

we (1) grant Mother’s counsel’s motion to withdraw, (2) grant Father’s counsel’s motion to

withdraw, and (3) affirm the order of termination.



                                                _____________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: August 20, 2013




                                                   2